Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dougan (20140003199).
Regarding claim 1, Dougan discloses a GNSS receiver with synchronization to an external timescale, comprising:
a processor (The time consumer system includes a processor and a computer readable memory coupled to the processor, paragraph 0007, Fig. 3, Fig. 8) receiving GNSS signals from an antenna through RF frontend (a GPS module 330 implies a GPS frontend receiving GPS signal from antenna);
a local oscillator (local oscillator 320) generating an internal clocking frequency signal;
a Time Interval Measurement Unit (TIMU)(ideal clock 300) that receives the internal PPS and an external PPS (external can be from GPS signal or external network), measures a time interval between the internal and external PPSs and provides the time interval to the processor 
the processor calculating a GNSS measurement based on the GNSS signals at a time indicated by the internal PPS and corrected by the time interval (a time consumer 100 includes a GPS module 330 that drives a PCI register 350 and a local oscillator 320 that drives a time stamp counter (TSC) 340, paragraph 0046)(GPS time corrects internal clock); and the processor (processor 730) outputting the corrected GNSS measurement and a timestamp of the corrected GNSS measurement based on the indicated time (step S1140 in Fig. 11).
Regarding claim 2, Dougan discloses comprising a housing (time consumer 100 in Fig. 7/8) having a first connector for receiving the external PPS from the external time source, the connector also being connected to the TIMU to provide the external PPS to the TIMU.
Regarding claim 3, Dougan discloses wherein the processor and the TIMU are inside the housing (ideal clock 300 or processor 730 are both inside the housing of time consumer).
Regarding claims 4-5, Dougan discloses wherein the processor and the RF tracts are mounted on a motherboard (see Fig. 7 and paragraph 0059)(reference clock 110 may be a bus card 710 that includes a GPS receiver and module 330, and electronic components including one or more oscillators 720 and control devices 700 that produce a running time value in a register that can be read by the main processor 730 of the time consumer 100)(a processor and a bus card are mounted on a motherboard).
Regarding claim 6, Dougan discloses wherein an internal clocking frequency signal is used for the GNSS measurement when the external PPS is not available (internal clock is used as the clock when there is no external clock which is known in the art).

Regarding claims 8-9, Dougan discloses wherein the processor uses the bidirectional interface to provide commands to the TIMU (a processor is known providing commands and process with the component it connects to).
Regarding claim 10, Dougan discloses wherein the TIMU measures the time interval between one edge of the internal PPS that is detected on a first input of the TIMU and a second edge of the external PPS that is detected on the second TIMU input (time consumer 100 can record a sequence of matching pairs 600a-h of TSC counts and clock signals from the secondary clock 120, and then use some interpolation or curve fitting algorithm to determine an equation for the frequency of the local clock, paragraph 0058)(finding matching pairs are detection of time interval edges).
Regarding claim 11-12, Dougan discloses wherein the processor shifts edges of the internal PPS to indicate new time instants of shifted GNSS measurements and changes the timestamp (adjusting/correcting of the internal cock to GNSS time).
Regarding claims 13-14, Dougan discloses wherein the processor interpolates or extrapolates the GNSS measurements to new measurement times based on the time intervals without physical shifts of actual GNSS measurements. (a method for using interpolation or other signal processing methods to produce a function for estimating local clock frequency via data fitting can be used, paragraph –58, Fig. 6).


Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov